Title: From Thomas Jefferson to Stephen B. Balch, 18 December 1800
From: Jefferson, Thomas
To: Balch, Stephen B.



Sir
Washington Dec. 18. 1800

I took a little time the other day to consider of the application of mr Cathcart, his proposition being new, himself an entire stranger, & no paper communicated which could explain the intentions of the respectable authority under which he stated himself as acting. your presence however, as well as his statement, satisfies me on these points. but having omitted to ask his lodgings, & unable to learn [them], I ask permission to make you the channel of my contribution. I therefore inclose an order which will be paid you on sight, and which you will be so good as to apply to the object explained to me. I have the honor to be with great personal respect & esteem Sir
Your most obedt.
